DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2021 has been entered.

 Response to Amendment
	Applicant’s response filed 04 November 2021 has been received and entered.  Claims 1, 4, 6, 8, 11, 12, 14 and 16 are amended, claims 18-19 have been added and claims 3, 5, 13 and 15 have been canceled.  Claims 1-2, 4, 6-12, 14,16-17 and 18-19 are currently pending in the instant Office action.  
Claims 1-2, 4 and 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 August 2020 and the restriction was made FINAL.

	Any object or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
	Applicant’s arguments filed 04 November 2021 have been fully considered but  are not found to be persuasive.

Drawings
The substitute drawing for Figure 6 has been received and is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14, 16 and newly added claim 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the reasons of record as applied previously to claims 12, 14 and 16.  The claim(s) contains subject matter which was not described in the 
The instant claims are directed to a VEGF variant comprising
(1) polypeptide comprising a polypeptide selected from the group consisting of SEQ ID NO:25wherein the amino acid of at least two of positions 149, 150, and 185 of SEQ ID NO:25 is glutamic acid or aspartic acid, SEQ ID NO:26 wherein the amino acid of at least two of positions 123, 124, and 159 of SEQ ID NO:26 is glutamic acid or aspartic acid; or (2) a polypeptide comprising a polypeptide having at least 95% identity to a polypeptide of (1) and having the identified amino acid substitutions of (1) and having the ability to antagonize VEGF mediated angiogenesis. 
Further dependent claims include limitations of the polypeptide to particular amino acid sequences but still include the embodiment of a polypeptide having at least 95% identity to a particular polypeptide and having the ability to antagonize VEGF mediated angiogenesis.
The instant specification discloses a VEGF165 variant wherein amino acids corresponding to positions 123, 124 and 159 of SEQ ID NO:26 have been substituted with glutamic acid (E) and wherein the VEGF165 variant has the ability to antagonize VEGF mediated angiogenesis.
The instant specification does not disclose a VEGF165 variant wherein only two of amino acids corresponding to positions 123, 124 and 159 of SEQ ID NO:26 has been substituted with glutamic or aspartic acid and wherein the VEGF165 variant has the ability to antagonize VEGF mediated angiogenesis.  The instant specification does not disclose a fragment of VEGF165 comprising the heparin binding domain and wherein only two of amino acids corresponding to positions 123, 124 and 159 of SEQ ID NO:26 has been substituted with glutamic or aspartic acid and wherein the VEGF165 fragment has the ability to antagonize VEGF mediated angiogenesis.  
all three amino acids at positions corresponding to amino acids 123, 124 and 159 of SEQ ID NO:26 being modified to E or D wherein the VEGF165 variant has the ability to antagonize VEGF mediated angiogenesis.  No variants with less than those modifications or variants which only comprise the heparin binding domain were ever made or confirmed to possess antagonistic activity.  
To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the claim is a partial structure in the form of a recitation of percent identity.  There is not even identification of any particular portion of the structure that must be conserved.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
and 159 of SEQ ID NO:26 have been substituted with glutamic acid (E) or aspartic acid (D)and wherein the VEGF165 variant has the ability to antagonize VEGF mediated angiogenesis, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).
	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993).  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
	Therefore, only VEGF165 variants wherein amino acids corresponding to positions 123, 124 and 159 of SEQ ID NO:26 have been substituted with glutamic acid (E) or aspartic acid (D) and wherein the VEGF165 variant has the ability to antagonize VEGF mediated angiogenesis, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicant argues at page 15 of the response that the disclosure of WO 2006/119035 “provides evidence that VEGF variants with alanine (A) substitution at two 
Applicant’s argument has been fully considered, but is not found persuasive.  The WO document variants are not antagonists.  As pointed out by Applicant, no effect on angiogenesis was found for the variants of ‘035 with the alanine substitutions.  The variants of the instant application are antagonists and there is no demonstrated/known correlation of structure to function (antagonist) for VEGF variants comprising substitution of less than the full complement of the 3 positions demonstrated in the instant application.  The instant application only discloses the property of being an antagonist when all three positions have been modified to D/E and fails to demonstrate that the substitution of less than all three positions will result in this property.  
It is noted that Applicant’s own work (cited by Applicant; Cecchi et al.  Cancer Cell, Vol. 22(2):  250-262, 2012) teaches that HGF and VEGF both signal by binding to receptor tyrosine kinases and heparin sulfate proteoglycans on target cells.  Basic residues comprising the primary heparin sulfate binding sites on GHF and VEGF provide similar surface charge distributions without underlying structural similarity.  Combining three acidic amino acid substitutions in these sites for HGF or VGF transformed each into a potent, selective competitive antagonist.  


Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14 and 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 4, respectively of prior U.S. Patent No. 10,035,833. This is a statutory double patenting rejection.
While the language of the claims differs in the order of the elements, the claims are directed to the same variant of the same scope.  Claim 1 of ‘833 is directed to a VEGF variant (a) having the ability to antagonize VEGF mediated angiogenesis, (b) comprising a polypeptide comprising selected from the group consisting of SEQ ID NO:25 wherein the amino acid at positions 149, 150 and 185 are glutamic acid or aspartic acid or SEQ ID NO:26 wherein the amino acid at positions 123, 124 and 159 are glutamic acid or aspartic acid OR (c) a polypeptide comprising at least 95% identity to a polypeptide of (b) and having the identified amino acid substitutions of (b).  Claim 14 of the instant application is directed to a VEGF variant which depends on claim 12.  But claim 14 limits the VEGF variant to one (a) having the ability to antagonize VEGF mediated angiogenesis (last line), (b) comprising a polypeptide comprising selected from the group consisting of SEQ ID NO:25 wherein the amino acid at positions 149, 150 and 185 are glutamic acid or aspartic acid or SEQ ID NO:26 wherein the amino acid at positions 123, 124 and 159 are glutamic acid or aspartic acid OR (c) a polypeptide comprising at least 95% identity to a polypeptide of (b) and having the identified amino acid substitutions of (b).  Claim 4 of ‘833 is limited to SEQ ID NO:7 as is claim 17 of the instant application.  Therefore, they are identical in scope.


Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891.  The examiner can normally be reached on M-F, 6am-2:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647